DETAILED ACTION
This Office Action is in response to an application filed on August 12, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgment is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 17/158,987 filed on January 26, 2021, now U.S. Patent No. 11,121,865, that application claiming domestic benefit as a Continuation of Application PCT/CN2019/112645 filed on October 23, 2019.  

Acknowledgement is made of Applicant’s preliminary amendment filed on October 12, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 12, 2021 to August 1, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in China on or about December 12, 2018.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-20 of commonly-owned U.S. Patent No. 11,121,865.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 

Claim 1 of the instant application is merely a broader version of the claim scope recited in claim 1 of U.S. Patent No. 11,121,865; Claim 1 of the instant application merely omits “at a first trusted computing unit of the trusted computing cluster”, and further, omits all recitations regarding the “notification” related to the final limitation of claim 1 of U.S. Patent No. 11,121,865.  That is, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. 11,121,865.  This analysis is equally applicable to independent claims 4, 10, and 16 of the instant application.  

Claims 2-3, 5-9, 11-15, and 17-20 of the instant application are each dependent from one of claims 1, 4, 10, or 16, and are thus also rejected for at least that dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hengeveld, et al., U.S Pub. No. 2004/0054891
Wu, et al., U.S. Pub. No. 2013/0108050
Pang, et al., U.S. Pub. No. 2009/0300358

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
October 22, 2022